                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 2:18-cv-05424-AG (MAA)                                            Date: June 11, 2019
Title       Joaquin Jensen v. The County of Los Angeles et al.



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    Chris Silva                                             N/A
                   Deputy Clerk                                    Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order to Show Cause Why This Case Should Not Be
                                        Dismissed for Want of Prosecution

        On April 23, 2019, the Court issued an Order Dismissing Complaint with Leave to Amend.
(“Order,” ECF No. 8.) The Court ordered Plaintiff Joaquin Jensen (“Plaintiff”), within thirty days
after the date of the Order, to either file a First Amended Complaint (“FAC”) or advise the Court
that Plaintiff does not intend to file a FAC. (Id. at 26.) The Court explicitly cautioned Plaintiff that
“failure to timely file a First Amended Complaint, or timely advise the Court that Plaintiff
does not intend to file a First Amended Complaint, will result in a recommendation that this
action, or portions thereof, be dismissed for failure to prosecute and/or failure to comply with
court orders pursuant to Federal Rule of Civil Procedure 41(b).” (Id. at 27.)

      On May 7, 2019, the Order was returned to the Court as undeliverable by the Postal Service.
(ECF No. 9.)

        To date, Plaintiff has filed neither a FAC nor a Notice of Dismissal of the action. (A Notice
of Dismissal form is attached to this order.) Plaintiff is ORDERED TO SHOW CAUSE by July
11, 2019 why the Court should not recommend that the case be dismissed for want of prosecution.
See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1. If Plaintiff files a FAC or a Notice of Dismissal on or
before that date, this Order to Show Cause will be discharged, and no additional action need be
taken.

       If this Order to Show Cause is returned as undelivered by the Postal Service and Plaintiff
does not notify the Court in writing of his current address within fifteen days after the service date,



CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. 2:18-cv-05424-AG (MAA)                                       Date: June 11, 2019
Title       Joaquin Jensen v. The County of Los Angeles et al.


the Court will recommend that this lawsuit be dismissed for want of prosecution. See C.D. Cal. L.R.
41-6; Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988).

       Failure to comply with this order will result in a recommendation that this action be
dismissed for failure to prosecute and/or failure to comply with court orders pursuant to
Federal Rule of Civil Procedure 41(b).

It is so ordered.

Attachment
Notice of Dismissal (CV-09)




                                                                       Time in Court:        0:00
                                                                 Initials of Preparer:       CSI


CV-90 (03/15)                        Civil Minutes – General                             Page 2 of 2
